 


110 HR 6350 IH: Criminal History Background Checks Pilot Extension Act of 2008
U.S. House of Representatives
2008-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6350 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2008 
Mr. Schiff (for himself and Mr. Rogers of Michigan) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To extend the pilot program for volunteer groups to obtain criminal history background checks. 
 
 
1.Short titleThis Act may be cited as the Criminal History Background Checks Pilot Extension Act of 2008. 
2.Extension of pilot programSection 108(a)(3)(A) of the PROTECT Act (42 U.S.C. 5119a note) is amended by striking a 60-month and inserting a 66-month.  
 
